Citation Nr: 1500261	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent for a neurological impairment of the right lower extremity. 

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 30, 2011, and since January 2, 2012. 

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to an effective date earlier than March 7, 2013, for the assignment of a separate rating for neurological impairment of the right lower extremity.  

6.  Entitlement to an effective date earlier than February 22, 2011, for the grant of service connection for hypertension. 


REPRESENTATION

Appellant is represented by: John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to July 1999.  

The issues of entitlement to a higher rating for hypertension and an effective date for the grant of service connection for hypertension are addressed in the REMAND below and are REMANDED to the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's lumbar spine disability has been manifested by painful motion with forward flexion measured to 80 degrees and combined range of motion measured to 210 degrees; there are no neurological abnormalities associated with the lumbar spine disability except neurological impairment of the right lower extremity.

2.  For the entire period of this appeal, the Veteran's neurological impairment of the right lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.

3.  For the entire period of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The earliest date of claim for neurological impairment of the right lower extremity is April 26, 2009; the date entitlement arose is earlier than the date of claim. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).

2.  The criteria for a rating in excess of 10 percent for neurological impairment of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8620 (2014).

3.  The criteria for a 70 percent rating, but no more, for PTSD are met prior to November 30, 2011, and since January 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9411 (2014).

4.  The criteria for an effective date of April 26, 2009, but no earlier, for the assignment of a separate rating for neurological impairment of the right lower extremity are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Lumbar Spine

This appeal arises from a claim for service connection received at the RO on April 26, 2009.  In June 2010, the RO granted service connection for degenerative disc disease of the lumbar spine and 10 percent rating was assigned under DC 5242 effective April 26, 2009.

In addition to the laws and regulations above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board finds that as the grant of service connection specifically lists degenerative disc disease, the provisions for intervertebral disc syndrome must be considered.  The spine regulations provide that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  The General Rating Formula encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  
In order to warrant a higher rating under the General Rating Formula, the evidence must show the following:

* unfavorable ankylosis of the entire spine (100%);
* unfavorable ankylosis of the entire thoracolumbar spine (50%);
* forward flexion of the thoracolumbar spine to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine (40%);
* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20%); 
* forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10%).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2); see also Plate V.

In order to warrant a higher rating under the IVDS Formula, the evidence must show the following:

* incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60%); 
* incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40%); 
* incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20%); 
* incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10%).  

Note (1): For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Thus, the current evaluation of 10 percent contemplates pain on motion of the thoracolumbar spine and forward flexion greater than 60 degrees but not greater than 85 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of forward flexion not greater than 60 degrees, combined range of motion not greater than 120 degrees, or motion accompanied by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or less due to pain, weakness, fatigue, or incoordination.  

Range of motion as tested by the March 2013 examiner reveals forward flexion measured to 80 degrees with onset of pain at 40 degrees.  Extension was measured to 25 degrees with onset of pain at 25 degrees.  Lateral bending was measured to 25 degrees bilaterally with no objective evidence of associated pain.  Right rotation was measured to 25 degrees with onset of pain at 25 degrees.  Left rotation was measured to 30 degrees with no objective evidence of associated pain.  After 3 repetitions of each excursion, the results were unchanged.  There was no additional loss of motion.  

Functional impairment included loss of motion, excess fatigability, incoordination, pain, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  No guarding was observed.  Based on the reported ranges of motion, the Board calculates the combined range of motion at 210 degrees.  

Range of motion as tested by the May 2010 VA examiner reveals forward flexion measured to 85 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and rotation to 30 degrees, bilaterally.  Based on the reported ranges of motion, the Board calculates the combined range of motion at 210 degrees. 

Range of motion as tested in a March 2010 VA chiropractic student note was normal, with some pain at the end of the range.  In May 2009, flexion was "relatively full" and produced pain in the right low back at the end of range.  Extension was "limited" and produced pain at the same area.  Right rotation was "limited moderately" and produced pain in the right lower lumbar area.  Left rotation was "relatively full" and pain free.  Left and right lateral flexion were "slightly limited" and produced pain on the ipsilateral side of flexion.

Thus, based on the clinical findings outlining the ranges of motion over the appeal period, the criteria for a rating higher than 10 percent are not met.  

The Board has considered that motion of the thoracolumbar on forward flexion was painful beyond 40 degrees in March 2013 and that pain has been reported in other ranges of motion.  The presence of pain is a component of disability; however, ratings under the rating schedule are assigned "with or without symptoms such as pain."  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

The issue is not whether pain accompanies flexion or limits flexion, but whether that additional limitation due to pain would decrease the flexion to 30 degrees or less.  Here, the evidence does not demonstrate or even suggest impairment to that level.  In March 2013, the Veteran was able to attain 80 degrees of forward flexion despite the onset of pain.  Notably, there was no additional limitation following repetitive use or additional limitation during flare-ups.  In essence, his report of pain at 40 degrees is not probative of entitlement to any rating higher than 10 percent.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that he is entitled to at least the minimum compensable evaluation for the thoracolumbar spine.  However, such is already assigned in this case.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

The presence of arthritis, as found by the March 2013 VA examiner also does not permit a rating in excess of 10 percent.  In other words, a noncompensable disability under the rating schedule is a prerequisite for compensation under the second or third parts of the diagnostic code for arthritis.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under DC 5003 be appropriate.  

Next, the March 2013 VA examiner noted no neurological abnormalities associated with the Veteran's lumbar spine disorder other than neurological impairment of right lower extremity, a disability for which service connection has already been granted.  There was full muscle strength (5/5) in the left hip, knee, ankle, and great toes.  There was no evidence of any muscle atrophy.  Reflexes in the left knee and ankle were normal.  Sensation was normal in the left thigh, knee, and ankle.  Sensation in the left foot and toes was normal.  Straight-leg-raise testing in the left lower extremity was normal.  

The May 2010 VA examiner found no neurological abnormalities whatsoever, but did note radiating pain into the right lower extremity.  As such, the Board finds that no other compensable ratings are warranted for neurological abnormalities associated with the lumbar spine disability.

For these reasons, the Board finds that the weight of the evidence is against any rating in excess of 10 percent for the lumbar spine disability, and is against any separate compensable ratings.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Right Lower Extremity Neurological Impairment

In April 2013, the RO assigned a separate 10 percent rating for neurological impairment of the right lower extremity associated with the service-connected lumbar spine disability under DC 8620 effective March 7, 2013, corresponding to the date of a VA spine examination.

Under DC 8620, an 80 percent rating is available for complete paralysis of the sciatic nerve such that the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost; a 60 percent rating is available for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy; a 40 percent rating is available for incomplete paralysis of the sciatic nerve that is moderately severe; a 20 percent rating is available for incomplete paralysis of the sciatic nerve that is moderate; a 10 percent rating is available for incomplete paralysis of the sciatic nerve that is mild.  

Thus, the current evaluation of 10 percent fully contemplates mild impairment of the sciatic nerve.  In order to warrant a higher rating, the evidence would have to demonstrate moderate incomplete paralysis of the sciatic nerve.  

The report of VA examination in March 2013 reveals full muscle strength (5/5) in the right hip, knee, ankle, and great toes.  There was no evidence of any muscle atrophy.  Reflexes in the right knee and ankle were normal.  Sensation was normal in the right thigh, knee, and ankle.  Only sensation in the right foot and toes was found to be decreased.  Symptoms consisted of intermittent pain (usually dull) in the right lower extremity rated as "moderate," paresthesias and/or dysesthesias in the right lower extremity rated as "mild," and numbness in the right lower extremity rated as "mild."  The overall severity of the Veteran's radiculopathy of the right lower extremity was assessed by the examiner as "mild."  This evidence does not support a rating in excess of 10 percent.

The Veteran is competent to describe his symptoms, and the Board has considered his assertions as have the medical examiners.  The Board considers the assessment of the trained clinician who performed the VA examination as to the overall level of impairment to be highly probative in assessing the rating to be assigned.  The assessment of mild overall impairment directly corresponds to the rating schedule at the 10 percent level.  

Moreover, the assessment is supported by clinical measures which are almost entirely normal, with the noted exception of purely sensory measures such as pain and numbness.  While the Veteran seeks a higher rating, he has not explained how his disability is more than mild.  The Board finds that a preponderance of the evidence demonstrates no more than mild incomplete paralysis of the right sciatic nerve.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for neurological impairment of the right lower extremity associated with the lumbar spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 

PTSD

This appeal arises from a claim for service connection received at the RO on April 26, 2009.  In January 2011, the RO granted service connection for PTSD and a 30 percent rating was assigned under DC 9411 effective April 26, 2009.  In April 2013, a temporary 100 percent rating was assigned for hospital treatment, effective November 30, 2011.  A 30 percent rating was assigned effective January 2, 2012.  Therefore, the Board will consider a higher rating for the period prior to November 20, 2011, and since January 2, 2012.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

The schedular criteria for rating mental disorders incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

The Board notes that the Veteran's disability has undergone periods of worsening, most notably the period during which a 100 percent rating is assigned.  Thus, his disability is productive of symptomatology which is capable of higher and lower ratings.  The Board's focus here is on those periods during which a 30 percent rating is currently assigned.  

The most recent evaluation in this case was conducted in March 2013.  The Board notes that the description of the March 2013 VA examiner is of symptoms associated with multiple different rating levels, such as chronic sleep impairment-associated with the 30 percent level, flattened affect and disturbances of motivation and mood-associated with the 50 percent level, suicidal ideation and neglect of personal appearance and hygiene-associated with the 70 percent level, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene-associated with the 100 percent level.  

Particular symptoms described under each rating level are examples only.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In other words, in order to warrant a 100 percent rating, the evidence must establish total occupational and social impairment.  The presence of an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene does not establish the requisite criteria, unless the effect of this symptom, alone or in combination with other symptoms, is total occupational and social impairment.  

The March 2013 VA examiner found that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, and suicidal ideation.  

The Veteran told the examiner that he thought about suicide every day and contemplated driving into traffic.  According to the examiner, the Veteran was emotionally over-reactive, did not go out for dinner, and shopped at night to avoid crowds.  However, the examiner noted that the Veteran continued to be employed at the time of the examination and, though he admitted to being stressed at work, he was functional and reportedly not in danger of loss of employment.  

While the March 2013 VA examiner selected the 30 percent criteria as most appropriate for the Veteran (occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation), the Board finds that symptoms such as panic attacks more than once per week, and ongoing suicidal ideation, suggest a higher level of impairment than is contemplated by the 30 percent criteria.  In balancing the symptomatology in this case, the Board finds that the 70 percent criteria are most appropriate.  

Regarding the criteria for a 70 percent rating, the evidence clearly establishes deficiencies in the areas of work, mood, and family relations.  Moreover, the evidence arguably also establishes deficiencies in judgment and thinking.  

Regarding family relationships, on VA examination in May 2010, it was noted that the Veteran admitted to fighting over stupid things with his girlfriend.  A VA social and industrial survey in April 2010 reveals that his irritability and emotional remoteness have threatened his relationship.  He stated that his relationship had suffered greatly because of his irritability with his girlfriend and he realized that the stress that he experienced both at home and on the job had contributed to this and he was well aware that their relationship may not have a future if he was not able to change.  

Regarding work, the Veteran told the May 2010 VA examiner that sometimes he said things that caused tension at work, was easily angered, and felt that he was being targeted by people at work who were trying to get him fired.  He was hospitalized in 2011 due in part to stress and suicidal thoughts caused by his job on a VA suicide-prevention hotline.  He was assigned a 100 percent rating during this period.  

The Veteran submitted written argument in April 2012 in which he reported that his situation had gotten worse since his hospitalization.  He noted that he was unable to adapt to stressful situations at work and his former GS-11 position was now untenable.  He had been removed from that position and placed in a different job, which was a GS-9 with far less responsibilities and duties.  He reported that PTSD had significantly impacted/impaired his abilities and performance at work as well as his ability to perform his actual job for reasons including daily suicidal ideation.  

The Veteran's symptomatology also includes a deficiency of mood.  The May 2010 VA examiner noted that the Veteran had a quick temper.  He had threatened people he thought were being aggressive.  He perseverated until small things become huge things (e.g. he gets really angry when waiting for someone else for 10-15 minutes).  He avoided busy restaurants because he was worried about who was coming up behind him.  He would only sit in certain spots at work.  

Regarding judgment and thinking, the Board also acknowledges some conflicting evidence of memory impairment associated with PTSD.  The Veteran informed the May 2010 VA examiner that he had to check when he left a building because he believed he forgot something.  He had a hard time with numbers and codes (like passwords and access codes), and he sometimes had to read something several times before he was able to absorb it.  

His remote and recent memory were found to be mildly impaired; however, his immediate memory was normal, and it was noted that he still remembered his childhood fairly well.  The March 2013 VA examiner found that the Veteran could not recite serial sevens backwards and with difficulty recalled one of three items after five minutes.  To the extent of any remaining doubt regarding deficiencies in judgment and thinking, the Board resolves such doubt in favor of the claim.  

In sum, the evidence demonstrates deficiencies in most areas of the Veteran's life.  Therefore, the criteria for a 70 percent rating are met. 

The Board also finds that the Veteran has not demonstrated total occupational and social impairment.  In this regard, the assignment of a 100 percent rating contemplates gross impairment of multiple mental faculties, resulting in behavior that disorients the individual and potentially makes the person a danger to self or others, or otherwise impairs the individual's ability to properly relate to society or provide for basic self-care.  

The Veteran has not asserted impairment to this degree and the clinical evidence does not demonstrate such impairment.  As noted above, he is still functional in employment, despite acknowledged deficiencies, and he maintains largely functional family relationships.  The Board reiterates that the gross impairment of behavior resulting in severe disorientation of the individual, as contemplated by the 100 percent rating criteria, is not evident in this case.  

The Board notes that the March 2013 VA examiner and May 2010 VA examiner each assigned a GAF score of 50.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  This is consistent with a 70 percent rating, but does not suggest a 100 percent rating.

Private psychiatric treatment records from March to August 2010 reveal consistent GAF scores of 55 or in the range from 51 to 60.  These scores are consistent with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers), and also do not suggest total occupational and social impairment. 

As previously discussed, the Board acknowledges that the Veteran has displayed a mixed symptom picture during period on appeal.  On balance, the criteria for a 70 percent rating are most closely approximated; however, the criteria for a 100 percent rating are neither met nor more nearly approximated than those for the 70 percent rating.

For these reasons, the Board finds that a rating for PTSD of 70 percent is warranted, but that a preponderance of the evidence is against a rating in excess of 70 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  

Next, with respect to the claims for an increased rating, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as chronic sleep, flattened affect, inability to perform activities of daily living, depressed mood, anxiety, panic attacks, suicidal thoughts, stress, difficult with personal relationships, quick temper, threatening behavior, anger, memory impairment, and impaired memory, among others (psychiatric) and limited range of motion, painful motion, and decreased sensation (lumbar spine and radiculopathy), are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of memory, impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances (psychiatric) and pain, stiffness, aching, limitation of motion, incomplete paralysis of the nerve (lumbar spine and radiculopathy).  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than is reflected by the assigned rating.  As was explained in the decision above, the criteria for an even higher rating were considered, but the now-assigned 70 percent rating is most appropriate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).    

Earlier Effective Date for Neurological Rating of the Right Lower Extremity

In the case of any disability of the spine, a claim for an increased rating for the underlying disability of the spine includes consideration of separate ratings for associated neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  A separate claim for neurological impairment is not necessary as the rating schedule creates an affirmative duty to establish such ratings as appropriate.  Here, the pertinent claim is the April 26, 2009, informal claim for service connection for a lumbar spine disability.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

Therefore, as this appeal arises from an original claim for compensation (service connection), to determine the appropriate effective date, the Board must determine the later of (1) the date of claim, or (2) the date entitlement arose.  

The RO concluded that the March 2013 VA examination was the appropriate effective date apparently because the examiner found that the Veteran had mild overall neurological impairment due to pain and numbness in the right lower extremity.  However, the Board finds that such symptoms have been demonstrated in the clinical record as early as a March 27, 2009, VA chiropractic treatment record, which showed complaint of radicular pain into the right buttock and posterior thigh.  Seated straight-leg-raise testing was provocative at 90 degrees.  

An August 2009 chiropractic note also reveals complaint of radiation into the posterior thigh.  While the May 2010 VA examiner indicated that there were no neurological abnormalities, she included the diagnosis of degenerative disc disease and specifically noted the findings of the chiropractor of discogenic symptoms in the right lower extremity.  She also found that there were symptoms of numbness and radiation of pain into the thigh area associated with the lumbar spine disability.  

With resolution of all reasonable doubt in favor of the claim, the Board finds that entitlement to a compensable rating for neurological impairment of the right lower extremity associated with the lumbar spine disability arose prior to the date of claim, and the date of claim (April 26, 2009) is therefore the appropriate effective date.  

There is no basis to find any earlier date of a pending claim than April 26, 2009.  VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157 (2014).  However, in this case, a formal claim for service connection had not already been allowed at the time of the April 2009 informal claim.  

The effective date provisions for increased ratings also allow for an effective date up to one year prior to the date of claim if the increase in disability arose during that period.  Again, this matter did not arise from a claim for increase, but from an original service connection claim for a lumbar spine disorder and any associated neurological abnormalities.  Accordingly, an earlier effective date may not be established under those provisions.  

Finally, as the increased rating and effective date claims arise from grants of service connection, there are no additional notice duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding these claims.  While the Veteran has stated that the examinations are inadequate, and has cited VA law requiring adequate examinations, he has made no specific allegations as to how any examination conducted in this case is inadequate.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  


ORDER

A rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied. 

A rating in excess of 10 percent for a neurological impairment of the right lower extremity is denied. 

A 70 percent rating, but no more, for PTSD prior to November 30, 2011, and since January 2, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date of April 26, 2009, for a separate rating for neurological impairment of the right lower extremity is granted.  


REMAND

In April 2014, the RO granted service connection for hypertension and assigned a noncompensatory rating effective February 22, 2011.  In July 2014, the Veteran filed a notice of disagreement with the initial rating for hypertension and with the effective date of the grant of service connection for hypertension.  To date, a statement of the case has not been issued.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims of entitlement to a compensable rating for hypertension and entitlement to an effective date earlier than February 22, 2011, for the grant of service connection for hypertension are REMANDED for the following action:

Provide the Veteran and his attorney with a statement of the case pertaining to the issues still on appeal.  Advise him that he must file a substantive appeal within 60 days.  The case should be returned to the Board only if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


